Per Curiam.
The defendants sought to be brought in are charged with participation in the acts of a tortious nature alleged against the original defendants and might have been sued in the original complaint as parties aiding and abetting the defendants then proceeded against. We think they should now be joined and the relief sought by plaintiff granted.
The order should be reversed, with ten dollars costs and disbursements, and the motion granted.
Present — Finch, P. J., McAvoy, Martin and O’Malley, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted.